 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. M. Tanaka, Construction, Inc. and Operating En-gineers Local Union No. 3, International Unionof Operating Engineers, AFL-CIOR. M. Tanaka Construction, Inc. and Operating En-gineers Local Union No. 3, International Unionof Operating Engineers, AFL-CIOPrime Electric, Inc. and Operating Engineers LocalUnion No. 3, International Union of OperatingEngineers, AFL-CIO.' Cases 37-CA-1519, 37-CA-1520, and 37-CA-1521May 2, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 13, 1979, Administrative LawJudge Bernard J. Seff issued the attached Decisionin this proceeding. Thereafter, Respondents J. M.Tanaka Construction, Inc.,2and R. M. TanakaConstruction, Inc.,3and the General Counsel filedexceptions with supporting briefs; and RespondentPrime Electric, Inc.,4filed a brief in answer to theGeneral Counsel's supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,5find-' The Administrative Law Judge inadvertently failed to set out the fullname of the Charging Party herein, and the caption is therefore modifiedto include the appropriate corrections.' Hereinafter referred to as JM .3 Hereinafter referred to as RMT.4 Hereinafter referred to as Prime.5 Respondents RMT and Prime have excepted to the AdministrativeLaw Judge's ruling denying them a continuance based upon the GeneralCounsel's amendment to the consolidated complaint. At the start of thesecond day of the hearing, the General Counsel proposed an amendmentto the consolidated complaint alleging that Respondents RMT and Prime,as joint employers, conditioned the employment of certain employeesupon their signing an "open-shop" agreement; and further alleging thatRespondents RMT and Prime required these employees to assume re-sponsibility for reimbursing Operating Engineers Local Union No. 3, In-ternational Union of Operating Engineers, AFL-CIO, hereinafter re-ferred to as the Union, for benefit fund payments accruing to the Unionpursuant to the contract in effect between that Union and RMT as alterego of JMT. The Administrative Law Judge granted this amendment,denying Respondents' 10(b) argument, and further denying Respondents'request for a continuance. We are of the opinion that the AdministrativeLaw Judge acted correctly in granting the amendment for the reasons setout in fn. I of his Decision. We are also of the opinion that the Adminis-trative Law Judge did not abuse his discretion by denying Respondents'request for a continuance in order to defend against the General Coun-sel's amendment. It is clear from a review of the record that the factualbasis for the General Counsel's amendment arose only after Respondentscomplied with the General Counsel's subpoena duces tecum. Thus, thedocuments at issue having been in Respondents' possession, and havingbeen requested by General Counsel pursuant to a subpena issued on June4, 1979, approximately 3 weeks prior to the instant hearing, Respondentscannot now be heard to claim surprise. To assume, as Respondents wouldhave us do, that they were unaware of the legal implication of the re-249 NLRB No. 28ings,6and conclusions of the Administrative LawJudge, as modified herein, but not to adopt his rec-ommended Order.The issues considered by the AdministrativeLaw Judge are as follows:1. Whether Respondent JMT and RespondentRMT are alter egos; and/or whether RespondentRMT is a successor to Respondent JMT with re-spect to its paving and asphalt business.72. Whether Respondent Prime and RespondentRMT are joint employers.83. Whether Respondents JMT, RMT, and Primehave refused to recognize and bargain collectivelywith the Union; whether Respondents JMT, RMT,and Prime have withdrawn recognition from theUnion; and whether Respondents JMT, RMT, andPrime have repudiated the collective-bargainingagreement in violation of Section 8(a)(5) of theAct.94. Whether Respondents RMT and Prime, asjoint employers, conditioned the employment ofcertain employees upon their signing an "open-shop" agreement; and whether Respondents' re-quirement that employees assume responsibility forreimbursing the Union for fringe benefit fund pay-quested documents only serves to invite scrutiny of the manner in whichRespondents prepared their case for hearing.In addition to the request for the continuance already discussed, Re-spondent RMT requested a continuance based, inter alia, upon counsersrepresentation that RMT's original counsel had withdrawn on June 12,1979, only 14 days prior to the start of the hearing A review of the ex-hibits herein reveals that Kinji Kanazawa, Respondent JMT's representa-tive up to and including the hearing, also represented Respondent RMTuntil it became clear to all parties that settlement prior to the hearing wasnot a realistic possibility. Thus, Respondent RMT's original counsel wasnot a stranger to these proceedings, but was, or should have been, wellaware of the possibile pitfalls involved in representing two Respond-ents-one of which was charged with being the alter ego of the other.While the Board attempts to balance the needs of individual partiesagainst its statutory mandate to speedily resolve industrial strife, it willnot accommodate the requests of individual parties who have been placedin untenable positions of their own making. Accordingly, we affirm theAdministrative Law Judge's ruling denying Respondent RMT's requestfor a continuance. We also find that the Administrative Law Judge in noway prejudged the case, made prejudicial rulings, or demonstrated biasagainst any party in his analysis or discussion of the evidence, or in hisconduct of the hearing. It is clear from the record that all parties wereafforded and fully availed themselves of the opportunity to present evi-dence and arguments concerning their respective positions.The parties have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.7 The Administrative Law Judge found, and we agree for the reasonsset fort hinfra, that Respondents JMT and RMT are alter egos.8 The Adminstrative Law Judge found, and we agree for the reasonsset forth in his Decision, that Respondents RMT and Prime are not jointemployers.9 Becasue we have found, in accordance with the Administrative LawJudge, that Respondents RMT and Prime are not joint employers, wealso hold that Prime was under nor obligation to recognize and bargainwith the Union, no was Prime required to assume the collective-bargain-ing agreement in effect between the Union, JMT, and RMT (as JMT'salter ego) J. M. TANAKA, CONSTRUCTION, INC.239ments accruing under the collective-bargainingagreement between the Union and Respondentsviolated Section 8(a)(5) and (1) of the Act. °5. Whether Respondents RMT, JMT, and asalter egos, through Takeo Wakida, superintendentof JMT and director and vice president of RMT,interrogated employees concerning their union ac-tivity. 1 The Administrative Law Judge found, and weagree for the reasons set out infra, that JMT, andits alter ego, RMT, violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargainwith the Union, by withdrawing recognition fromthe Union, and by repudiating the collective-bar-gaining agreement entered into by JMT and theUnion.The Board has held that alter ego status is con-ferred where two enterprises have substantiallyidentical management, business purpose, operation,equipment, customers, and supervision, as well asownership. 2JMT, incorporated in 1957, has been engaged inexcavation and construction work, including thepaving of roads and streets, '3and was, until re-cently, located in Kona, on the "big island" ofHawaii.'4JMT can be characterized as a "family"corporation, with Raymond Tanaka-who servesas president "-owning 8 percent of the stock,Martha Tanaka (Raymond's mother) owning 40percent, Thomas Tanaka (Raymond's uncle)owning 30 percent, George Tanaka (Raymond'sbrother) owning 8 percent, and 18 other relativesowning the remaining 14 percent. Thomas Tanakaserves as vice president and director, and WalterTanaka serves as secretary-treasurer and director ofJMT. The record also reveals that Takeo Wakida(another of Raymond's uncles) held the position ofsuperintendent, and Joseph Yoshishige held the po-sition of office manager of JMT.o The Administrative Law Judge found, and we agree for the reasonsset forth in his Decision, that only Respondents JMT and RMT violatedSec. (aX5) of the Act as alleged, since RMT and Prime are not jointemployers. In addition, Prime did not violate Sec. 8(aXI) of the Act, asthere is no evidence that Prime either prepared these agreements, causedRMT's employees to execute them, or was in any way involved in theirimplementation.i The Administrative Law Judge found, and we agree, that TakeoWakida interrogated employees as to whether they had signed union au.thorization cards, and that such interrogation violated Sec. 8(aXl) of theAct. See, e.g., G. A. Dress Co., Inc., 225 NLRB 60 (1976).'' See Crawford Door Soles Company, Inc. and Cordes Door Company,Inc., 226 NLRB 1144 (1976); Marquis Printing Corporation and MutualLithograph Company, 213 NLRB 394 (1974), and cases cited herein.' There was also testimony that JMT, at one time, had handled morecomplicated projects, such as construction of tunnels, reservoirs, bridges,and channel linings.14 JMT now only maintains its Honolulu offices, where RaymondTanaka conducts whatever business JMT now carries out.1s The record also reflects that Mitsuichi Tanaka, Raymond's uncle.apparently held a controlling interest in, and managed the affairs of, JMTuntil his death in 1974.RMT, incorporated on August 3, 1978, is solelyowned by Raymond Tanaka, who also serves aspresident. Takeo Wakida serves as RMT's vicepresident and director, while Joseph Yoshishige issecretary-treasurer and director of RMT. RMT iscurrently located in Kona, on the "big island,"where it leases the office space owned by JMT,which had itself used that property for its own op-erations. RMT, like JMT, is engaged in excavationprojects, including asphalt paving and subdivisionwork. ' RMT uses heavy equipment7 for its excavationwork, most of which it obtained from JMT. Therecord reflects that in October 1978 RaymondTanaka, president of both JMT and RMT, offeredto buy equipment owned by JMT. He then askedhis uncle, Thomas Tanaka, vice president of JMT,to appraise each piece of equipment.'sRaymondand Thomas Tanaka then met, representing RMTand JMT respectively, and agreed upon a purchaseprice for each of the items in question. In January1979, Raymond Tanaka met with the shareholdersof JMT,'9who approved the sale of equipment toRMT,20as well as the agreement to rent the of-fices of JMT to RMT.2'With respect to management and supervision,Takeo Wakida, as superintendent for JMT, was incharge of all the jobs being performed includingsupervison of manpower, equipment, and supplies.Wakida performs this same function for RMT inaddition to estimating and bidding on future pro-jects. Raymond Tanaka and Wakida formulatelabor relations policy for RMT, while Tanakaalone now handles any labor relations for JMT.22As noted supra, Wakida supervised manpower forJMT in his capacity as superintendent and thus hadsome role in carrying out, if not formulating, laborrelations policy for JMT.The record reflects that JMT began phasing outits operations in 1978, and that, in August, Ray-mond Tanaka informed Wakida that the JMT em-ployees would have to be "let go" because JMTI' RMT's subdivision work includes laying of water lines, sewagelines, drainage systems, and the construction of curbs, gutters, andsidewalks.i? The equipment used includes bulldozers, loaders, dump trucks, roll-ers, pavers, track drills, and busters.I' The price placed on each piece of equipment was based, at least inpart, on an appraisal done in 1975 by a Mr. Avani.19 Raymond Tanaka's mother was not in attendance.20 The "sale" of equipment was actually carried out via an "agreementfor sale." Thus, when RMT pays for all the equipment, title will passI1 The offices are located at a quarry area which supplies rock to becrushed for paving. There is also an asphalt plant on the premises. Thequarry and asphalt plant were included in the rental agreement, andRMT currently uses these facilities in carrying out its excavating activi-ties22 There is an individual, Yoshiji Onuma, who holds the position offoreman at RMT, the same position he held at JMT. It is not clear, how-ever, whether Onuma is a supervisor within the meaning of the Act.._ 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas unable to make the fringe benefit fund pay-ments required by the collective-bargaining agree-ment with the Union which was in effect.23At thetime the employees were terminated in September1978, Wakida told them of JMT's inability to makethe fringe benefit fund payments, and further toldthem that they would be "called back" to work foranother company which would be nonunion.24Ap-proximately 3 to 4 weeks later, several JMT em-ployees were called to work by Wakida and Ray-2S Takeo Wakida testified that JMT at that time owed the Union ap-proximately $100,000.:2 Indeed, in a November 1978 meeting between Wakida and WilliamCrozier, the Union's business representative, Wakida (according to hisown testimony) declined to recognize the Union because RMT could notcompete with nonunion contractors, and JMT had been phased out be-cause it could not make the fringe benefit payments required by the col-lective-bargaining agreement.The Administrative Law Judge inadvertently failed to set out the cor-rect unit in his Decision. The record reflects that the Union and JMThad been party to several collective-bargaining agreements, the latest en-tered into on May 3, 1978. The contract covered a unit of employees asfollows:SECTION NO. I-DEFINITIONS, COVERAGE, RECOGNI-TION(1) Union. The term "Union" as used herein shall mean OperatingEngineers Local Union No. 3 of the International Union of Operat-ing Engineers, AFL-CIO.(2) Employee. The term "Employee" as used herein shall mean anyperson, without regard to race, color, religion, age, sex, nationalorigin or handicap:(a) whose work for an Individual Employer in the area covered bythis Agreement falls within the recognized jurisdiction of the Union,or(b) who operates, monitors and controls, maintains, repairs, modi-fies, assembles, erects, services or each or all of them, power-operat-ed equipment, of the type or kind of equipment used in the perform-ance of work referred to in (a) above, including helicopters used inthe performance of work covered by this Agreement, regardless ofwhether such equipment is mechanically, electrically or electronical-ly, hydraulically, automatically or remotely controlled, and(c) who assists or helps in the operation, maintenance, repairing orassembling, erecting or servicing of such power-operated equipmentof the type or kind of equipment used in the performance of workreferred to in (a) above, and who qualifies to register in a Job Place-ment Center, provided that the foregoing shall not apply to superin-tendents, assistant superintendents, general foremen and other super-visors as defined in the National Labor Relations Act, professionalor office engineering personnel, draftsmen, estimators, field office-help, timekeepers, messenger boys, guards, confidential employees,office help, inspectors and persons specifically excluded elsewhere inthis Agreement. Any individual who owns his own equipment and/or vehicles who performs on-site-work for the Individual Employerin those classifications named in 01.00.00 and any appendices at-tached hereto shall be on the payroll of the Individual Employer orshall otherwise be an Employee covered by the terms and conditionsof this Agreement, except as provided in 02.07.02, 5.00.00, 07.09.00and 07.09.03 of the Master Agreement.(4) Coverage. This Agreement shall cover and apply to the State ofHawaii, the waters between its component islands and all waters ad-jacent to each component island over which it or the Federal Gov-ernment claims jurisdiction. If the Individual Employer secures workin an area within the Union's territorial jurisidiction in which theUnion has an existing collective bargaining Agreement, said Individ-ual Employer agrees to pay the wage rates and abide with theWorking Rules section of said Agreement on all new jobs or pro-jects (jobs or projects which are bid, negotiated, or contracted forafter the execution date of this Agreement) which it may secure insaid area.mond Tanaka at the RMT premises;25the employ-ees were, however, paid by a third corporation,Prime Electric, which is headed by SonnyOkada.2sDuring the period of time that Prime car-ried RMT's payroll, the employees were supervisedby Wakida and, apparently, by Onuma, performingthe same type of excavating work that had beenperformed by JMT, and using the same equipmentthat JMT had agreed to sell to RMT.27When theemployees were recalled to RMT (but paid withPrime checks), they, at the direction of RaymondTanaka and Wakida, filled out Prime applicationsand were asked to sign "open-shop" agreementswhich were typed on Prime letterhead, and whichwere also addressed to Prime. The language ofthese agreements was as follows:We the undersigned do hereby agree to thefollowing terms during our employment withPrime Electric Inc. which is an "Open-Shop"company.(1) If working on a City, County, State, orFederally-funded contract, all fringes shall bepaid wholly and directly to me [employee] andnot the Union which I may be affiliated with.(2) Should a problem arise with the Union, Iwill be responsible for all reimbursements offringe benefits given.Wakida testified that he and Tanaka agreed thatthe employees should complete an identical agree-ment when officially recalled to RMT. The em-ployees did, in fact, sign such agreements with re-spect to RMT when that Company assumed itsown payroll in Feburary 1979.28As is patently obvious from a review of thefacts, JMT and RMT meet the legal requirementsestablishing their alter ego status. Thus, Raymond25 The offices, quarry, and asphalt plant were, as noted supra, leasedfrom JMT.26 The evidence showed that Prime acted like a bank, carrying RMT'spayroll at wage rates set by Tanaka and Wakida, until RMT could gener-ate sufficient cash flow. The payroll checks were issued by Prime andsent to RMT for distribution. The record also reflects that Prime paid forany bonds that would normally have been posted by RMT.27 At the time JMT ceased operations in September 1978, there weresome outstanding contracts for work which had not been completed.Raymond Tanaka testified that JMT had bid on a project (the McCoyproject) which involved, inter alia, building subdivision roads. The proj-ect, not having been completed at the time JMT terminated its employ-ees, lay idle until the employees returned to work on Prime's payroll, andwas eventually completed by RMT. RMT did not sign any agreementswith the general contractor on the McCoy project, but completed thework holding to the bid submitted by JMT, and was paid at the time thejob was completed (approximately $189,000). A similar situation arosewith the Lanihau project, for which JMT had submitted a quotation.RMT, however, performed the work and received payment for the job(approximately $192,000).The record also reflects that RMT continued to use the material sup-pliers used by JMT.28 RMT continued to use the same office staff which had been em-ployed by JMT. J. M. TANAKA, CONSTRUCTION, INC.241Tanaka continued to manage his construction busi-ness with hardly more than a change in name; hefinished at least two projects, as RMT, which hadbeen bid on and started by him as JMT; he signedan agreement for sale, as RMT, for substantially allof JMT's equipment; and he brought the JMT em-ployees back to RMT once RMT became oper-ational. Although Raymond Tanaka owned only 8percent of JMT, as opposed to 100 percent ofRMT, JMT's other shareholders were RaymondTanaka's close relatives; and it is clear that Ray-mond Tanaka dominated the management of bothcorporate entities.29Moreover, the record is clearthat Takeo Wakida openly admitted that RMT wasformed for the specific purpose of avoiding its obli-gations under the collective-bargaining agreemententered into between JMT and the Union, and thatRespondent RMT thereafter refused to recognizethe Union as the representative of its employees.Thus, Respondents' attempt to justify their actionby claiming financial inability to meet those con-tractual obligations is no defense. As the Adminis-trative Law Judge stated, with Board approval, inFimbel Door Co., Inc., 224 NLRB 703, 706 (1976):Somehow the Respondent believes that inAmerica today the question whether employ-ees wish to be represented by a union-the oldq.c.r. with now [over] 40 years of history-isto be answered by the employer, and to be de-termined by his wishes. To quote a recent de-cision approved by the Board: "it is too late aday in history to attempt to defeat a refusal tobargain complaint under this statute on theground that collective bargaining trenchesupon the proper interest of management inmaking money." Flav-O-Rich, Inc., 212 NLRB930 (1974).Thus, having determined that JMT and RMT arealter ego corporations, we find, in agreement withthe Administrative Law Judge, that RespondentRMT was not only required to recognize and bar-gain with the Union, but was also obligated toassume the collective-bargaining agreement enteredinto by JMT and the Union. Mackie's Roofing andSheet Metal Co., Inc., and Mackie's Roofing andSheet Metal Works, 221 NLRB 277 (1975); HelroseBindery, Inc. and Graphic Arts Finishing, Inc., 20429 The Board noted in Bryar Construction Company and M d C CoalCompany and Edwin B. Armitage, Jr., 240 NLRB No. 9 (1979), that own-ership by other family members is often treated as personal ownership.See MP Building Corporation, M P Manufacturing Corporation, Wood-ville Construction Corporation, Specialty Contractors, Inc., Dan Kent d/b/aKent Construction Company, 165 NLRB 829, 831, enfd 411 F.2d 567 (5thCir. 1969).NLRB 499 (1973); Edward E. Schultz d/b/a SchultzPainting & Decorating Co., 202 NLRB 111 (1973).30CONCLUSIONS OF LAW1. J. M. Tanaka Construction, Inc., and its alterego, R. M. Tanaka Construction, Inc., hereinafterreferred to as Respondents, and Prime Electric,Inc., are employers within the meaning of Section2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the the Act.2. Operating Engineers Local Union No. 3, In-ternational Union of Operating Engineers, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. The appropriate unit for purposes ofcollectivebargaining within the meaning of Section9(b) of the Act is set out in the collective-bargain-ing agreement in effect between Respondents andthe Union, which unit is set forth in footnote 24,supra.4. At all times material herein, and continuing todate, the Union has been and is now the repre-sentative for purposes of collective bargaining ofthe employees in the above appropriate unit byvirtue of Section 9(a) of the Act and a subsistingcollective-bargaining agreement, and is the exclu-sive representative of all employees in said unit forpurposes of collective bargaining with Respond-ents, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment.5. At all times material herein, and continuing todate, Respondents and the Union have been, andcontinue to be, bound by the terms and conditionsof the collective-bargaining agreement which em-bodies rates of pay, wages, hours of employment,and other terms and conditions of employment ofall employees of Respondents in the unit referredto in paragraph 3, above.6. On or about October 3, 1978, and continuingto date, Respondents unilaterally withdrew recog-nition from the Union, and have repudiated thecollective-bargaining agreement existing betweenthem, thereby violating Section 8(a)(5) and (1) ofthe Act.7. By unilaterally imposing unlawful conditionsof employment on the unit employees, on and afterOctober 3, 1978, by requiring them to sign individ-ual agreements that they could only work as non-union employees, and thereafter enforcing thoseconditions by requiring them to assume responsibil-ity for making benefit fund payments to theUnion-which responsibility attaches to Respond-30 Thus, the Administrative Law Judge's discussion of whether theUnion attained majority status vis-a.vis RMT is inapposite. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDents-Respondents have violated and are violatingSection 8(a)(5) and (1) of the Act.8. By failing to make fringe benefit fund andother payments required by the collective-bargain-ing agreement, Respondents have violated and areviolating Section 8(a)(5) and (1) of the Act.9. By unlawfully interrogating certain employeesconcerning their union sympathies and activities,Respondents violated Section 8(a)(l) of the Act.10. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.11. It has not been established that RespondentPrime Electric, Inc., violated Section 8(a)(5) and(1) of the Act by unilaterally imposing conditionsof employment on the unit employees by requiringthem to sign individual agreements that they couldonly work as nonunion employees, and thereafterenforcing those conditions by requiring employeesto assume responsibility for making benefit fundpayments to the Union, by failing to make benefitfund payments to the Union, and by refusing torecognize and bargain with the Union.AMENDED REMEDYWe agree with the provisions of paragraph I of"The Remedy" section in the Administrative LawJudge's Decision and shall order Respondents tocomply therewith.The Administrative Law Judge provided in para-graph 2 of his recommended remedy that "All em-ployees who may have suffered any loss of pay forthe period from October 3, 1978, through mid-Feb-ruary 1979 and to date, shall receive backpay, withinterest. ." 31 Because the record is not clearwith respect to the particular employees who werecalled back to work or rehired, or when they wererecalled or rehired, we will defer such a determina-tion to the compliance stage of this proceeding.32ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,J. M. Tanaka Construction, Inc., and its alter ego,R. M. Tanaka Construction, Inc., Honolulu and3' The Administrative Law Judge, in providing for reimbursement forloss of pay, inadvertently failed to include the words "and benefits." Fur-ther, F. W. Woolworth Company, 90 NLRB 289 (1950), cited by the Ad-ministrative Law Judge, is inapplicable in the circumstances of this case.See Ogle Protection Service, Inc., and James L. Ogle, an Individual, 183NLRB 682 (1970).32 Since Respondents .M. Tanaka Construction, Inc., and its alterego, R. M. Tanaka Construction, Inc., have engaged in unfair labor prac-tices of a sufficiently egregious nature as to demonstrate a disregard fortheir employees' fundamental statutory rights, we shall include in ourOrder a provision requiring Respondents to cease and desist from in anyother manner infringing upon the rights guaranteed to its employees bySec. 7 of the Act. See Hickmott Foods, Inc., 242 NLRB No. 177 (1979).Kailua-Kona, Hawaii, their officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain with Oper-ating Engineers Local Union No. 3, InternationalUnion of Operating Engineers, AFL-CIO, as theexclusive bargaining representative of the employ-ees in the appropriate unit described in the collec-tive-bargaining agreement, and which unit is setforth at footnote 24, supra.(b) Refusing to honor and implement the collec-tive-bargaining agreement in effect between Re-spondents and the Union.(c) Coercively soliciting employees to sign writ-ten relinquishments of the Union's authority to rep-resent them as their exclusive bargaining repre-sentative in order to avoid Respondents' obligationto continue to recognize and bargain with theUnion.(d) Bypassing the Union as the exclusive collec-tive-bargaining representative of Respondents' em-ployees by negotiating directly with employees asto rates of pay and contributions to the fringe bene-fit fund required by the collective-bargainingagreement.(e) Refusing to make all necessary contributionsto the Union's benefit fund as required by the col-lective-bargaining agreement.(f) Interrogating employees in the above-de-scribed unit concerning their union activities andsympathies.(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Recognize and bargain collectively with theUnion by acknowledging that they are bound bythe existing collective-bargaining agreement.(b) Honor, implement, and apply the collective-bargaining agreement referred to above.(c) Make whole the Union for any and all benefitfund and other payments due and owing pursuantto the collective-bargaining agreement referred toabove in the manner set forth in the section of thisDecision entitled "Amended Remedy."(d) Make whole their employees for any loss ofwages and benefits incurred as a result of the unfairlabor practices found herein in the manner set forthin the section of this Decision entitled "AmendedRemedy."(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the J. M. TANAKA, CONSTRUCTION, INC.243amount of backpay and other sums and benefitsdue under, and the extent of compliance with, theterms of this Order.(f) Post at its facilities located in Honolulu andKailua-Kona, Hawaii, copies of the attached noticemarked "Appendix."33Copies of said notice, onforms provided by the Regional Director forRegion 20, after being duly signed by Respondents'authorized representatives, shall be posted by Re-spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondents have taken tocomply herewith.IT IS FURTHER ORDERED that the allegations ofthe amended consolidated complaint that PrimeElectric, Inc., violated Section 8(a)(5) and (1) ofthe Act be, and they hereby are, dismissed.3a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize and bar-gain with Operating Engineers Local UnionNo. 3, International Union of Operating Engi-neers, AFL-CIO, as the exclusive bargainingrepresentative of our employees in the appro-priate unit set forth in the collective-bargain-ing agreement in effect between ourselves andthe Union.WE WILL NOT refuse to honor and imple-ment the collective-bargaining agreement re-ferred to above.WE WILL NOT coercively solicit our em-ployees to sign written relinquishments of theUnion's authority to represent them as theirexclusive bargaining representative in order toavoid our obligation to continue to recognizeand bargain with the Union.WE WILL NOT bypass the Union as the ex-clusive collective-bargaining representative ofour employees by negotiating directly withour employees with respect to rates of pay andcontributions to the fringe benefit fund re-quired by the collective-bargaining agreementreferred to above.WE WILL NOT refuse to make all necessarycontributions to the Union's benefit fund as re-quired by the collective-bargaining agreementreferred to above.WE WILL NOT interrogate our employeesconcerning their union sympathies and activi-ties.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL recognize and bargain collectivelywith the Union by acknowledging that we arebound to the collective-bargaining agreementreferred to above.WE WILL honor, implement, and apply theexisting collective-bargaining agreement re-ferred to above.WE WILL make the Union whole for anyand all benefit fund and other payments dueand owing pursuant to the collective-bargain-ing agreement referred to above.WE WILL make our employees whole forany loss of wages and benefits they may havesuffered as a result of our unfair labor prac-tices, with interest.J. M. TANAKA CONSTRUCTION, INC.R. M. TANAKA CONSTRUCTION, INC.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Adminstrative Law Judge: Thiscase was heard at Kailua-Kona, Hawaii, on June 26, 27,and 28, based on a consolidated complaint issued onMarch 30, 1979, and two amendments, the first made onApril 2, 1979, and the last made at the hearing on June27, 1979.' The complaint alleges that Respondents J. M.I Respondents, Raymond M. Tanaka and Prime Electric both objectedto the amendment on the ground that it was barred by Sec. 10(b) of theNational Labor Relations Act, as amended. The initial charge was filedon February 5, 1979, which was well within the 6-month limitationperiod. The amended allegation of the violation of Sec. 8(a)(l) and (5) ofthe Act revolves around similar facts concerning certain employeeshaving signed open-shop agreements which it separately alleges violatedSec 8(aX5). It is established that, if additional allegations are closely re-ContinuedA.' 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDTanaka and R. M. Tanaka were a single integrated busi-ness and that they were alter egos; alternatively that R.M. Tanaka was a successor to J. M. Tanaka; that PrimeElectric exercised joint supervision and joint controlover labor relations, and thus it was a joint employerwith R. M. Tanaka; and further that Respondent J. M.Tanaka interrogated an employee in violation of Section8(a)(1) of the Act. Respondent denied the commission ofany unfair labor practices.Upon the entire record, and my observation of the de-meanor of the witnesses, and consideration of post-hear-ing briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent J. M. Tanaka (JMT) is a Hawaii corpora-tion with a place of business in Honolulu, Hawaii, whereit is engaged in business as a construction subcontractorwhich provides excavation, asphalt, and paving services.During calendar year 1978, Respondent J. M. Tanakapurchased and received directly from suppliers locatedoutside the State of Hawaii goods and materials valuedin excess of $50,000.Respondent R. M. Tanaka (RMT) is a Hawaii corpora-tion with a place of business in Kailua-Kona, Hawaii,where it is engaged in business as a construction subcon-tractor providing excavation, asphalt, and paving serv-ices. During the past 12-month period, Respondent J. M.Tanaka received directly from suppliers located outsidethe State of Hawaii goods and materials valued in excessof $50,000.Respondent Prime Electric (Prime) is a Hawaii corpo-ration with a place of business in Honolulu, Hawaii,where it is engaged in the general construction and con-tracting business. During the past 12-month period, Re-spondent Prime purchased and received directly fromsuppliers located outside the State of Hawaii goods andmaterials valued in excess of $50,000. Respondents stipu-lated and I find that R. M. Tanaka, J. M. Tanaka, andPrime are employers within the meaning of Section 2(6)and (7) of the Act. I also find that Operating EngineersLocal Union No. 3 is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR L.ABOR PRACTICESA. Background and General SurveyJ. M. Tanaka is a large statewide corporation whichbegan its operations in the State of Hawaii in 1939. Itwas incorporated in 1957 and since approximately 1967,as a result of a Board-conducted election which tookplace in 1964, has recognized and signed successivemaster contracts with Operating Engineers Local UnionNo. 3 as the representative of its operating engineers inthe following unit:lated or sufficiently related to allegations contained in the charge ororiginal complaints, Sec. 0I(b) will not be violated by allowing the com-plaint to be amended to include such additional allegations. N.L.R.B. v.Jack La Lanne Management Corporation, 539 F.2d 292, 294-295 (2d Cir.1976).All employees employed by Respondents J. M.Tanaka and R. M. Tanaka and all employees jointlyemployed by Respondents R. M. Tanaka and PrimeElectric, excluding office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.The most recent contract among the parties covers aperiod from 1977 to 1980 (G.C. Exh. 3). J. M. Tanakafound itself in extreme and mounting financial difficultiesas is evidenced by statements from its accountant, ShigejiSato (Resp. Exhs. 2,3,4,5,6, and 7). It was unable to payits creditors, among which was the Operating Engineers,to whom it was in arrears on the payment of fringe bene-fits due under trust agreements in the underlying con-tract of approximately $61,000. This came to a head inthe summer and fall of 1978 at which time J. M. Tanakadecided to phase out its operations. This process was stillin progress at the time the hearing in the instant casetook place. Raymond Tanaka is presently president ofboth J. M. Tanaka and R. M. Tanaka.Local 3 made numerous demands for payment of thearrears. Union Representatives Ken Kahoonei andHarold Lewis, Jr., visited the office of J. M. Tanaka inJune and July 1978, and told J. M. Tanaka that, becausethe arrears to the Union had not been paid, the Unionwould have to pull J. M. Tanaka's employees off thejobs. This related to the employees on the Island ofHawaii in the Kona location, at which time all J. M.Tanaka employees were laid off on September 14, 1978.This word from the Union created an acute emergen-cy as a result of which Raymond Tanaka established aseparate corporation on August 3, 1978, known as R. M.Tanaka Construction, Inc., which began to function inapproximately January 1978. J. M. Tanaka had agreed torepay the balance due to the Operating Engineers of ap-proximately $61,000 in quarterly payments. The recordshows that back fringe contributions to the LaborersUnion, the Carpenters Union, the Masons Union, and theTeamsters Union were all paid off by J. M. Tanaka.Faced with the threat of a strike, Raymond Tanaka in-structed Takeo Wakida, Raymond Tanaka's uncle andthe general superintendent of both J. M. Tanaka andRaymond Tanaka, to lay off all its operating engineers.These men, about 25 in number, ostensibly employees ofPrime, were each required to sign a letter dated October20, 1978. All the letters were identical except for thenames of the employees which are signed at the end ofeach letter. All the letters are on Prime's stationery.They state as follows:We the undersigned do hereby agree to the follow-ing terms during our employment with Prime Elec-tric, Inc., which is an "Open-Shop" company.i. If working on a City, County, State or Feder-ally-funded contract all fringes shall be paid whollyand directly to me and not the Union which I maybe affiliated with.2. Should a problem arise with Union I will beresponsible for all reimbursements of fringe benefitsgiven. J. M. TANAKA, CONSTRUCTION, INC.245These letters, approximately 22 of which appear in thefile, are General Counsel's Exhibits 6(a)-6(v). It is notdisputed that the words used in these letters were allsupplied by Raymond Tanaka and that Prime had noth-ing to do with phrasing these letters.William Crozier, Local 3's business manager, testifiedthat he, together with another union representative,Nago, had a conversation with Takeo Wakida, generalsuperintendent of Raymond Tanaka at the asphalt plantin Kona. Crozier had come to the facility to demand rec-ognition from Raymond Tanaka for Local 3. Wakida re-fused to recognize the Union. He explained his refusal torecognize the Union as follows:According to the testimony of Crozier, Wakida men-tioned the unfairness to the nonunion contractors, thefact that nonunion contractors did not have periodicwage increases required of union contractors, and theproblem he had with the Union's training program.Wakida allegedly also said he wanted to get away fromthe Union because of the hiring hall. Crozier askedWakida if he was in charge of Prime. He answered hehad nothing to do with it. Crozier asked him who ownedthe equipment, to which the answer given to Crozierwas, "I think he said J. M. Tanaka and that they werenegotiating the purchase at that time."Crozier continued his testimony: "[W]hen I asked forrecognition, Mr. Wakida said it's up to the men, theywould have to vote in an election if we want to repre-sent them." So I told Wakida it was not necessary for usto vote at that time because they were an alter ego com-pany, and he asked what is an alter ego company. Crozierexplained to Wakida that an alter ego company is a com-pany that is formed specifically to get away from a unioncontract. Wakida said, "Yes, we did that, but I'm still notgoing to recognize you." This testimony was not rebut-ted.Earlier in his direct testimony as an adverse witness,the General Counsel asked Wakida:Q. Now sir, isn't it a fact that in August of 1978you were informed by Raymond Tanaka that allemployees of J. M. Tanaka had to be let go becauseJ. M. Tanaka could not pay the fringes and theUnion was going to shut the Company down?A. Yes.In his testimony Wakida said he informed the employ-ees they were going to be let go "because we couldn'tpay the fringes."Further testimony by Wakida was that, although theemployees were going to be let go, they would eventual-ly be called back to a nonunion company. It is to benoted that none of the testimony given by Wakida, acredible witness, was controverted, and it stands unre-butted in the record.B. The Question Concerning Alter EgoThe Board in the Crawford Door Sales Company. Inc.and Cordes Door Company, Inc., 226 NLRB 1144 (1976),set out certain criteria for an alter ego finding-viz:"[A]lter ego status [exists] where the two enterprises have'substantially identical' management, business purpose,operation, equipment, customers, and supervision, as wellas ownership."The Supreme Court in Radio and Television BroadcastTechnicians Local Union 1264 v. Broadcast Service ofMobile Inc., 380 U.S. 255, 256 (1965), cites with approv-al that the Board considers several nominally separatebusiness entities to be a single employer when they com-prise an integrated enterprise. The controlling criteria asset out and elaborated in Board decisions are interrela-tion of operation, common management, centralized con-trol of labor relations, and common ownership. See Sak-rete of Northern California, Inc., 137 NLRB 1220 (1962),affd. 332 F.2d 902 (9th Cir 1964), cert. denied 379 U.S.961. These indicia were further amplified in Gerace Con-struction, Inc. and Helger Construction Company, 193NLRB 645 (1971), emphasizing "the degree of commoncontrol of labor relations policies "is a critical factor insuch determination and "that such common control mustbe actual or active, as distinguished from potential con-trol."It should be noted in this connection that Wakida wasthe general superintendent of J. M. Tanaka and occupiesthe identical position in Raymond Tanaka's business; inthis capacity he has the authority to hire and fire em-ployees, schedule jobs, determine wage rates, hear griev-ances, and handle manpower, equipment, and supplies.He also has control over the day-to-day operations atKona for Raymond Tanaka just as he had for J. M.Tanaka. Raymond Tanaka has the responsibility to setpolicy concerning labor relations. He also negotiates con-tracts with labor unions. Thus, according to the credibletestimony of Raymond Tanaka, he and Wakida togetherhave ultimate authority to control the labor relations ofRaymond Tanaka. This represents actual control withinthe meaning of Gerace Construction.1. Business operationsRaymond Tanaka is a construction company engagedin the business of excavation, asphalt paving of roads andstreets, and subdivision work which was explained as in-volving waterlines, sewerlines, drainage systems, curbs,gutters, and sidewalksRespondent points out in its brief that in addition to,and different from the above types of construction JMTengaged in other highly specialized bridge construction,tunnel building, and reservoir construction. This last ac-tivity involves massive excavation followed by largeconcrete pouring. However, the large construction cov-ered by the items mentioned above represents workwhich was done by JMT at the peak of its activities in1974-78, and there is no evidence in the record to showthat just prior to the phasing out of its business JMT wasengaged in this type of work.The General Counsel adduced testimony from Ray-mond Tanaka that his Company also performed similarwork. For example, RMT took over the completion of atleast two jobs which had been started by JMT. TheMcCoy Project, valued at $189,000, was taken overwhen JMT began to phase out its operations and wascompleted by RMT. The General Counsel states thatRMT stepped into the shoes of JMT and thus provides a 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinuity of operation of its predecessor JMT on thisjob.Similarly, JMT submitted a $192,000 bid on the Lani-hau Project where grading was begun in May 1978. Thisproject too was completed by RMT without the necessi-ty of making an independent valuation of the bid price,nor was a new bond required on this job.It appears from the above that both McCoy and Lani-hau dealt with RMT as though RMT and JMT were thesame company. Respondent argues that its business is dis-tinguishable from that previously done by JMT because50 percent of its projects are Government jobs. Howev-er, Raymond Tanaka testified that RMT would continueto bid on Government jobs as it is presently doing.2. Operation and equipmentRMT is engaged in many of the same operations asJMT but on an admittedly smaller scale. For example,Respondent calls attention to a $3 million highway proj-ect in Honolulu that was completed by JMT in May1979. Also, JMT constructed the largest reservoir in theState, a 6-million gallon installation which was complet-ed in 1976. Respondent Raymond Tanaka concedes thatapproximately 90 percent of its work was performed forprivate developers. The asphalt paving subdivision workinvolves installation of waterlines, sewerlines, drainagesystems, curbs, gutters, and sidewalks. This is preciselythe type of work which was performed by both RMTand JMT. JMT also constructed tunnels which requiredspecialized equipment-viz: tunnel forms, concretepumps, jacks, air ventilation systems, and earthmovingequipment.Concerning equipment, the evidence shows that RMTacquired its operating equipment in large part by virtueof a lease-purchase agreement between it and JMT. Thepurchase price was $471,000 and was negotiated onbehalf of JMT by Thomas Tanaka. In reaching agree-ment on the purchase price, Thomas Tanaka made use ofan independent professional appraisal which was made in1975. In addition, he made a direct physical inspection ofthe equipment. The fixed price was approved by a ma-jority of the stockholders, and the holder of a lien on theequipment, American Security Bank, while it did not ap-prove of an outright purchase, did agree on a rental pur-chase plan (Resp. Exh. 16). The note, security agree-ment, and disclosure agreement are included in Respond-ent's Exhibit 17.Respondent's Exhibit 9 lists more than 80 pieces ofequipment which were acquired by RMT for $471,000.The General Counsel states in his brief that Respondentmade no effort to advertise this machinery, and that nooffers or counteroffers were made regarding the sale ofthe asphalt plant. This is not correct because the recordshows that E. Cheeley and R. Wright of Hawaiian Bitu-lims had rejected a price of $591,000 as being too highfor the plant and equipment. A Joe Smith of NanakuliPaving inspected the plant and equipment and offered topurchase it for $100,000, which offer was rejected asbeing too low. I have no way of knowing from therecord evidence what the fair market value would be.Despite this, it is certainly clear that about two-thirds ofthe equipment was in fact purchased by RespondentRaymond Tanaka from JMT. It is also true that RMTbought two additional bulldozers from JMT for approxi-mately $62,000, plus additional equipment from othersources: a paver for $27,318, a loader for $9,432, a loaderbackhoe for $31,600, and a fuel tanker and tractor for$11,000. While the record shows that, in addition towhat was secured from JMT, Respondent RMT didmake purchases of additional equipment, that does notnegate the fact that the equipment used by RMT was, infairly large part, the same as that which was being usedby JMT.3. ManagementJ. M. Tanaka operated its business from an office onthe Island of Oahu. Its asphalt business on the Big Islandof Hawaii was operated from a shed in a quarry locatedat Kona. These identical facilities were and are used byRMT. Kona is 165 miles from Oahu.The officers and directors of RMT are as follows:president/director-Raymond Tanaka, vice president/di-rector-Takeo Wakida, and secretary-treasurer/direc-tor-Joseph Yoshishige.Raymond Tanaka owns 100 percent of the stock ofRMT. He is also still president of JMT, in which heholds 8 percent of the stock. The balance of 92 percent isdivided among 22 other stockholders, all of whom aremembers of the Tanaka family, either as Tanakas or ashaving married into the family. Both corporations areclosed corporations.Wakida has been a director of JMT for a time, but therecord is not clear as to the periods when he served inthis capacity. It is clear, however, that he was the gener-al superintendent of JMT. It is to be noted that he func-tions as general superintendent for RMT. He has authori-ty over labor relations on a day-to-day basis. In this rolehe directly supervises the men and has firsthand knowl-edge of their experience and ability. He assigns individu-al wage rates. All of RMT's employees receive theequivalent of union wages. He directs job activity, dis-tributes equipment, hires and fires employees, implementssafety programs, establishes work schedules and workrules, authorizes overtime, and handles grievances.Wakida's duties at RMT have been enlarged and nowinclude the authorization to execute job contracts, per-formance bonds, legal documents, and payroll checks.He also now does estimating on jobs and has authority toclose bids. Raymond Tanaka has continued for RMT toestablish labor policies and negotiate labor contracts withlabor unions.Wakida, who is an uncle of Raymond Tanaka, hasbeen clothed with the major responsibilities of handlingRMT's labor matters on a day-to-day basis just as he haddone as the general superintendent of JMT, except forthe additional duties enumerated above. Respondentpoints out that Wakida also establishes the amount ofdownpayment on jobs to be performed for RMT. Thisrequirement for the making of downpayments is a newcredit policy inaugurated by RMT. JMT had a policy ofworking on jobs at which payment was not requireduntil 30 days after the work commenced on the projectsundertaken. J. M. TANAKA, CONSTRUCTION, INC.247With respect to facilities at the Kona plant, they con-sist of a shop, field office, and asphalt plant, each underseparate roofs and all located in the Keauhou Quarryarea in Kona.Respondent's brief provides a comparison of the oper-ations of RMT and JMT. Among the differences listedbetween the two Companies there is an overlap in sup-pliers in that RMT uses Shell Oil and Union Oil. JMTused both of these suppliers plus Chevron, Arco, andStandard Oil. However, there is no breakdown whichshows how much of the supplies were provided by eachsupplier. Included in this listing there are other differ-ences such as: tires, credit policy, accountant, insurancecarrier, and estimators. None of these items are con-cerned with labor relations, and they are irrelevant tothe question of establishing alter ego indicia. What is cru-cial to a determination of the question concerning alterego is the matter of day-to-day control of labor relations.Contrary to what Respondent's brief states to the effectthat Raymond Tanaka was in control of day-to-day laborrelations at JMT, there is convincing evidence in therecord that Wakida was in charge of day-to-day labor re-lations at both RMT and JMT. In both Companies hewas the general superintendent. In addition, Respond-ent's brief points out that there is a significant differencein the type of projects performed by J. M. Tanaka andthose performed by R. M. Tanaka. JMT was a statewidecompany which performed sophisticated work which isbeyond the capabilities of RMT. It is also stated thatRMT, which operates only in Kona, does not have thecapability to perform tunnel work, construction ofbridges, reservoirs, or stream channel work. RespondentR. M. Tanaka is also incapable of performing concretebarrier work on highways because the Company doesnot have employees knowledgeable about building thosebarriers. However, the record does not show to whatextent JMT devoted its time and facilities to the largeprojects listed above. It is to be expected that whenRMT began its operations it was underfinanced and didnot have sufficient financial muscle to perform the largeprojects which JMT allegedly performed. With respectto customers, RMT estimated that approximately 90 per-cent of its work was done for private developers and 10percent for the Government, while JMT performed 50percent of its work for private developers and 50 percenton Government projects. There are other overlaps withrespect to certain materials such as aggregate, asphalt,concrete, etc.4. DiscussionRespondent appears to make a persuasive argumentabout the differences between RMT and JMT. However,when viewed against the fact that RMT was limited inits operations to the Kona area and had little financialmuscle because it had only recently begun its operations,it is understandable that it was functioning on a smallerscale.So far as the kind of work RMT was engaged in,largely paving and subdivision work, it was establishedin the record that 90 percent of this work was done forprivate developers and 10 percent for the Government.JMT, for its part, performed 50 percent of its work forprivate parties and 50 percent for the Government. Inso-far as both Companies performed subdivision and pavingwork, RMT not only used the same materials and equip-ment used by JMT, but it should be borne in mind thatRMT secured two-thirds of its operating equipment fromJMT.As to supervision, Wakida was the general superin-tendent for both Companies. In this capacity he tookcare of day-to-day labor relations and handled a widespectrum of labor matters including, but not limited to,hiring and firing, setting wage rates, hearing grievances,and other labor matters set forth in greater detail supra.The functions discharged by Wakida are critical to mydetermination in the instant case. This is so because theBoard stated in H. S. Brooks Electric, Inc., et al., 233NLRB 889, 893 (1977), as follows:It is well established that the tests for determin-ing whether two or more business entities constitutea single integrated employer within the meaning ofthe Act are: (1) interrelation of operations [this doesnot apply to the instant case because JMT was nolonger operating]; (2) common management; (3)common ownership; and (4) centralized control oflabor relations.... The Board elaborated uponthese criteria in Gerace Construction, Inc., et al., 193NLRB 645 (1971), emphasizing the degree ofcommon control of labor relations policies is a criti-cal factor in such determinations, and that suchcommon control must be "actual or active, as distin-guished from potential control."As has been stated above, Wakida exercised actual con-trol over day-to-day labor matters as the general superin-tendent in JMT, and he carried such duties over toRMT. Herbert Onuna's duties were minor and were car-ried out under the supervision of Wakida. While it is truethat Wakida exercised certain additional duties, such asmaking bids and estimating on jobs, the additional dutiesdo not diminish his supervisory functions or authority. Itis not necessary that the new business entity be exactlythe same as its predecessor, but rather that a continuityof operations and a similarity of business purpose be es-tablished.In fact, the work done differed in degree but much ofit was not too different in kind since one-half of JMT'sjobs were also performed for private parties. It is signifi-cant that at least in two instances, the McCoy and theLanihau Projects, jobs began by JMT were not complet-ed by JMT. RMT completed these jobs without beingrequired to rebid on them. In other words, RMT steppedinto the shoes of JMT, and it would appear that it wastreated by McCoy and Lanihau as the same Company asJMT.Thus, I find that the two enterprises involved, RMTand JMT, existed in an alter ego relationship in that thetwo Companies had substantially similar management,business purpose, operation, much of the same equip-ment, some of the same customers, and identical supervi-sion. Certainly Wakida was the general superintendent ofboth JMT and RMT, and in this capacity he exerciseddirect control over the day-to-day operations of both 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompanies.2Also, RMT had the same office staff asJMT, consisting of two employees, an office managerand one clerk.Respondent in its brief argues that the Companies,RMT and JMT, have different suppliers, a different ac-countant, certain different corporate offices, a differentcredit policy, different office locations, and different in-surance carriers. However, on balance, it appears thatsignificant similarities outweigh the differences. RMT op-erates only in Kona from the identical facilities out ofwhich JMT conducted its Kona business, viz: a shop,field office, and asphalt plant, each under separate roofsand all situated in the Keauhou Quarry area.There was no interchange of employees between JMTand RMT for the simple reason that JMT laid off all ofits employees as a group. With few exceptions this groupturned up first as alleged employees of Prime and 5months later openly as employees of RMT.I attach special consideration to the motive for thechangeover in personnel. Incidentally, there were ap-proximately 25 employees who were laid off by JMTand who appeared on the payroll of Prime Electricwhile it was operating for the benefit of RMT. Thiswork force was subsequently enlarged until there wereapproximately 55 employees working for RMT, 35 ofwhom were previously employed by JMT. The reasonfor the establishment of RMT is significantly explainedby the credible testimony of Wakida set forth in detailsupra. Because of the extreme financial condition ofJMT, which is not disputed, JMT was unable to pay theOperating Engineers fringe benefits of approximately$61,000. JMT determined to escape the burden of payingsuch benefits, and this was one of the major consider-ations which motivated the establishment of RMT. Infurtherance of this purpose, JMT canceled its collective-bargaining agreement with the Operating Engineerswhich included the representation of those of its employ-ees who were members of the Operating EngineersUnion.Wakida also credibly testified that JMT wanted toescape from the financial burden of granting periodic in-creases to its employees required under the terms of thecontract with Local 3. JMT complained that its non-union competitors, not having to meet this problem andother problems inherent in operating under a union con-tract, were able to underbid JMT on construction pro-jects.5. The Union's majority statusCrozier, the Union's business representative, testifiedthat Wakida refused to continue recognizing the Unionand told it that RMT questioned the Union's majoritystatus unless they successfully underwent a new election.Except for the addition of a small number of new em-ployees, the complement of the operating engineers re-mained essentially unchanged from what it was when thesame group of employees were working for JMT.2 See Crawford Door Sales Company, Inc., 226 NLRH 1144 (1976). Seealso Marquis Printing Corporation and Mutual Lithograph Company, 213NLRB 394 (1974).It is clear from the testimony of Wakida, whom Icredit, that RMT was formed to escape the collective-bargaining agreements existing between JMT, Local 3,and other unions. This is manifested by the open-shopletters which the employees were required to sign whenthey came to work ostensibly for Prime Electric andwere later transferred to RMT. (See G.C. Exh. 6(a)-(v).)The letters also set forth that the employees agreed that,while working on certain Government jobs which neces-sitated the payment of fringe benefits required by theState of Hawaii, these benefits would be paid directly tothe employees and not to any union to which the em-ployees might belong. If a union problem developedfrom the payment of fringe benefits to the employees,the employees would be responsible for reimbursementto the Union. In sum, I am persuaded that the establish-ment of RMT was accomplished and was intended as avehicle for unlawfully disposing of the Union. The ac-tions taken by RMT were in effect a disguised continu-ance of operations previously performed by JMT. Thisconstitutes a clear violation of Section 8(a)(1), and I sofind.With respect to the Union's majority status, Wakidaalso testified that, when the Union, both in writing andorally, demanded recognition, he told its representativesthat he would not deal with it unless it established itsmajority status by a new election. Moreover, the recordshows that Raymond Tanaka admitted he knew thatLocal 3 represented a majority of the employees laid offin September 1978. This evidence was not rebutted.Thus, RMT's withdrawal from the bargaining relation-ship with Local 3 was not based on a good-faith doubtof the Union's majority status. Moreover, the withdrawalviolated Section 8(a)(5) and (1) as alleged. The generalrule as set forth in Walter E. Heyman d/b/a StandwoodThriftmart, 216 NLRB 852, 853 (1975), and in manyother cases, is to this effect:A contract, lawful on its face, raises a presumptionthat the contracting union was the majority repre-sentative at the time the contract was executed,during the life of the contract, and thereafter.In the instant case the Master Agreement for Hawaii(G.C. Exh. 3) was and is in effect from 1977 to 1980. Re-spondent JMT has had an uninterrupted series of succe-sive contracts with Local 3 of the Operating Engineersfrom 1964 to date. In order to rebut the presumption, thecase of Terrell Machine Company, 173 NLRB 1480, 1480-81 (1969), states:[O]nce the presumption is shown to be operative, aprima facie case is established that an employer isobligated to bargain and that its refusal to do sowould be unlawful. The prima facie case may be re-butted if the employer affirmatively establisheseither () that at the time of the refusal the union infact no longer enjoyed majority representativestatus; or (2) that the employer's refusal was basedon a good-faith and reasonably grounded doubt ofthe union's continued majority status. J. M. TANAKA, CONSTRUCTION, INC.249In the instant case there is not an iota of evidence thatRespondent doubted the majority status of Local 3. Tothe contrary, Raymond Tanaka explicitly admitted heknew that Local 3 represented a majority of the employ-ees laid off in September 1978. Based on the uncontro-verted testimony in the record, when Wakida stated tothe union business agent, Crozier, that RMT would notdeal with Local 3 without a new election, this contentionwas not advanced in good faith and is a further violationof Section 8(a)(5) and (1) of the Act.6. Further discussionR. M. Tanaka was incorporated on August 3, 1978, atwhich time it had approximately 35 employees. JMT had33-35 operating engineers.Reverting for a moment to the ownership of J. M.Tanaka, the record shows that Raymond Tanaka'smother, Martha Tanaka, owns 40 percent of the stock inJMT; his uncle, Thomas Tanaka, owns 30 percent of thestock; and Raymond and his brother, George Tanaka,each own 8 percent of the stock. Thus, 86 percent of theownership of JMT is owned by the individuals namedabove, and 18 members of the Tanaka family own 14percent of the stock. Wakida is the uncle of RaymondTanaka.Members of the bargaining unit had been supervisedby Wakida, assisted by Herbert Onuma, who was de-scribed in the record as being a foreman, but there is noindication to show the exact authority that he exercised.Nor is it clear who paid Onuma. On the other hand,Wakida supervised employees on Prime's payroll but waspaid by RMT. Prime paid 25 operating engineers for theperiod from October 15, 1978, until February 1979.7. The status of Prime ElectricThe complaint alleges that Prime was a joint employerwith RMT. It is not denied that during the period of 5months from October 1978 to February 1979 the operat-ing engineers were paid with checks drawn on Prime'saccount. Respondent argues that Prime's connection withR. M. Tanaka was "strictly financial." Prime bid for ajob which was then subcontracted to RMT. Prime pro-vided the bond and paid the payroll and retained fromthe job receipts 4 percent of the former as its fee and itsactual expenses for the latter, and paid the balance toRMT. Prime acted solely as a job broker and financier.Prime exercised no authority in day-to-day control overthe jobsite or the employees who performed the work.Sinclair & Valentine Co., Inc., a Division of Wheelabrator-Frye, Inc., 238 NLRB 754 (1978). All work performed byRMT took place in Kona. Prime has no office on theIsland of Hawaii. Its office is located in Honolulu, whichis approximately 165 miles from Kona.Neither the supervisory status of Onuma nor the factthat he was on the payroll of Prime was proven by apreponderance of evidence on the record. It is clear andit is not denied that Wakida, as general superintendent ofboth JMT and RMT, was in charge of day-to-day con-trol over the jobsite and the employees who performedthe work of RMT, and he was paid not by Prime but byRMT. The record is barren of evidence to show thatPrime established control over the labor relations poli-cies of RMT. In sum, the authority to hire, fire, disci-pline, and handle the total spectrum (the wages, hours,and working conditions) of labor relations was reposedin Wakida, who had no employment relationship what-ever with Prime but was employed and paid by RMT. Infact, there is no showing on the record that Prime hadany role in relation to RMT's labor matters.There is no common ownership. Both Prime and RMTare separate and distinct corporate entities. According toPrime's brief, Prime has a contractor's license to performengineering work. Prime advanced payroll funds forRMT. This was done because RMT was initially unableto handle the payroll because of its cash flow position.Prime agreed to advance funds until RMT was able toestablish both a continuity of business and a regularity ofreceipts. The agreement between Prime and RMT was oflimited duration until RMT had sufficient funds to main-tain its payroll. Prime served this function for a period of5 months, from October 15, 1978, to February 1979,which covered approximately 25 employees who wereactually employed by RMT. In addition, Prime paid forthe health benefits for the 25 employees as required bythe State of Hawaii. Respondent Prime's brief points outthat Prime provided no field supervision over the em-ployees of R. M. Tanaka during the 5 months in issue. Inaddition, no individual on behalf of Prime went fromjobsite to jobsite to provide supervision. In fact, no rep-resentative, agent, or officer of Prime supervised the em-ployees who were ostensibly on Prime's payroll but actu-ally were selected, hired, supervised, and terminated byR. M. Tanaka management.The General Counsel argues that Herbert Onuma wasa supervisor employed by Prime. He was merely a fore-man which is a bargaining unit position under the Local3 agreement. Even if he did possess some minor authori-ty, it was never established that Onuma was on thePrime payroll. Raymond Tanaka testified that, "My rec-ollection, I think Mr. Onuma was on [Prime's payroll]."Later Tanaka stated as follows:I really don't remember if he was employed byPrime Electric or R. M. Tanaka. I have to checkthe employment record for that purpose.No such check was ever made, and the General Counselhad in his possession, as a result of a subpoena ducestecum, the Prime Electric Company records. However,he did not adduce testimony from the record informationin his possession, nor did he interrogate RaymondTanaka further on this point.The essential ingredient from which a determination ofjoint employer status can be determined depends onwhether Prime and RMT jointly codetermine wages,working conditions, and supervision of employees. Thisinformation is conspicuous by its absence. From all theabove I conclude and find that Prime was not a joint em-ployer of R. M. Tanaka. In view of this finding I recom-mend that the allegation in the complaint asserting thejoint employer status of Prime and Tanaka be dismissed. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD8. InterrogationThe complaint in paragraph 6 alleges that RMT,through its supervisor, Wakida, interrogated employeesconcerning their union activity. The General Counselprovided a witness, Alfredo Erece, who testified withoutrefutation as follows:Erece stated that after he was called back to work hewas approached by Wakida and asked if had signed acard. Erece asked what kind of a card, and Wakida ex-plained he was asking about a union authorization card.Erece responded that he had signed a card. During Wa-kida's testimony, he stated that he asked this question ofabout three employees, apparently including Erece. Thisinterrogation constitutes a violation of Section 8(a)(l),and I so find.9. The "Open-Shop" agreementThe employees who returned to work for RMT wererequired to sign a document which I call an open-shopagreement and which has been discussed in detail supra.Being forced to sign this document before they could goto work, the employees were coerced to relinquish theirmembership in Local 3 and repudiate the contract ex-ecuted on their behalf by Local 3. These activities on thepart of Respondent RMT, which Company it has beenestablished is an alter ego of employer JMT, created inRMT the obligation to abide by the terms and conditionsof JMT's contract with Local 3. As a consequence,Wakida and Raymond Tanaka violated the employees'Section 7 rights and thereby violated Section 8(a)(5) and(1) of the Act. I so find.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth above, occur-ring in connection with the operations of Respondentsdescribed above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States, and tend to lead, and have led, to labordisputes burdening and obstructing commerce and thefree flow of commerce.CONCLUSIONS OF LAW1. R. M. Tanaka Construction, Inc., and J. M. TanakaConstruction, Inc., at times material herein were employ-ers engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Operating Engineers Local Union No. 3 is a labororganization within the meaning of Section 2(5) of theAct.3. Operating engineers employed by Respondents J.M. Tanaka Construction, Inc., and R. M. Tanaka Con-struction, Inc., excluding office clerical employees, pro-fessional employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for purposes of col-lective bargaining within the meaning of Section 9 of theAct.4. The Union at all times material herein was and isthe exclusive representative of all employees in the afore-said unit for purposes of collective bargaining.5. On and after October 3, 1978, to date, by refusing tohonor and implement the collective-bargaining agree-ment between J. M. Tanaka Construction, Inc., and itsalter ego, R. M. Tanaka Construction, Inc., Respondentsviolated Section 8(a)(5) and (1) of the Act.6. By refusing to continue to recognize the Union onand after October 3, 1978, and by withdrawing recogni-tion and repudiating the collective-bargaining contractwith Local 3, Respondents violated Section 8(a)(5) and(1) of the Act.7. By unilaterally imposing illegal conditions of workon the unit employees on and after October 3, 1978, byrequiring them to sign letters that they could only workas nonunion employees and thereafter enforcing suchconditions and by failing to make payment for fringebenefits to the Union, J. M. Tanaka Construction, Inc.,and its alter ego, R. M. Tanaka have violated and are vio-lating Section 8(a)(3) and (1) of the Act.8. By illegally interrogating certain employees, Respo-dent R. M. Tanaka Construction, Inc., further indepen-dently violated Section 8(a)(l) of the Act.THE REMEDYHaving found that Respondents engaged in the unfairlabor practices enumerated above, I shall recommendthat they cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct as follows:1. Both Respondents, J. M. Tanaka Construction, Inc.,and R. M. Tanaka Construction, Inc., shall retroactivelycomply with the terms and conditions of the collective-bargaining agreement with Local 3. Both Respondents,jointly and severally, shall make all necessary contribu-tions, with interest, to the Union's trust funds retroactiveto the day R. M. Tanaka Construction, Inc., began tohire J. M. Tanaka Construction, Inc., employees. Be-cause the provisions of employee benefit fund agree-ments are variable and complex the addition of interestshall be left to the compliance stage of the proceeding.These additional amounts may be determined by refer-ence to provisions in the documents governing the fund,and, if there are no governing provisions, by evidence ofany loss directly attributable to the unlawful withholdingaction, which might include the loss of return on invest-ment of the funds withheld, additional administrativecosts, etc. Inland Cities, Inc, 241 NLRB No. 56, fn. 2(1979); Merryweather Optical Company, 240 NLRB No.169 (1979).2. All employees who may have suffered any loss ofpay for the period from October 3, 1978, through mid-February 1979 and to date, shall receive backpay, withinterest, in the manner set forth in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).3Respondents' unlawful activities make appropriate anorder requiring Respondents to cease and desist from inany like or related manner infringing on the statutoryrights of employees. I further recommend that Respond-ents make available to the Board, upon request, all pay-roll and other records necessary to facilitate checking:' See, ,clcrall , Isis Plumbing & Heating Co.. 138 NL.RB 716 (1962). J. M. TANAKA, CONSTRUCTION, INC.251the amounts of backpay due, if any, the employees andany other rights and fringe benefits they may be entitledto receive.The General Counsel's contention that the rate of in-terest should be 9 percent is rejected on the authority ofFlorida Steel Corporation, supra.[Recommended order omitted from publication.]